Case 9:19-cv-81512-DLB Document 34 Entered on FLSD Docket 03/16/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 19-cv-81512-DLB
 NADEL DIAZ VALDEZ

         Plaintiff,
 v.

 MEDICREDIT, INC., NPAS, INC., and
 JFK MEDICAL CENTER LIMITED
 PARTNERSHIP,

         Defendants.

                                       /

  NOTICE OF FILING EXHIBITS TO NPAS, INC.’S AMENDED MEMORANDUM FOR
                   MARCH 26, 2020 DISCOVERY HEARING

         In response to the Court’s Paperless Order (ECF No. 33), Defendant NPAS, Inc. (“NPAS”),

 hereby files the erroneously omitted exhibits to its Amended Memorandum for March 26, 2020

 Discovery Hearing (ECF. No. 32), which include:

         1.      Exhibit 1 – the Discovery Requests that Defendant NPAS served Plaintiff with on

 January 8, 2020, including the First Set of Interrogatories, Request for Production of Documents,

 and Requests for Admissions.

         2.      The Discovery Requests were designed to narrow the issues of the case and obtain

 fundamental information about the Plaintiff’s case-in-chief.

         3.      The responses from Plaintiff were more than 30 days late and remain incomplete.

         4.      Exhibit 2 – Plaintiff’s Answers to Interrogatories served on Defendant on March 9,

 2020.
Case 9:19-cv-81512-DLB Document 34 Entered on FLSD Docket 03/16/2020 Page 2 of 3




        5.      Exhibit 3 – Plaintiff’s Answers to the Requests for Production of Documents served

 on Defendant on March 9, 2020.

        6.      Despite the delay, the Plaintiff insists that he is still in the process of obtaining the

 requested information for key components of his case-in-chief.

        7.      Exhibit 4 – Plaintiff’s untimely responses to Requests for Admissions that included

 objections and denials.

        8.      The Plaintiff’s disingenuous responses to the Requests for Admissions will serve to

 expand the complexity of this case, not narrow the issues as they should (i.e. Plaintiff refuses to

 admit that gall stones are unrelated to injuries suffered from falling off of a ladder).

        WHEREFORE, Defendant NPAS, Inc. respectfully requests that the Court enter an Order

 awarding NPAS, Inc. its attorney’s fees and costs for having to bring a motion to the Court, and

 any other relief the Court deems proper.

                                                /s/ Naomi M. Berry
                                                Naomi M. Berry (FBN 69916)
                                                nberry@carltonfields.com
                                                Carlton Fields, P.A.
                                                100 SE Second St., Suite 4200
                                                Miami, Florida 33131
                                                Telephone: (305) 530-0050

                                                Scott A. Richards (FBN 72657)
                                                SRichards@carltonfields.com
                                                Carlton Fields, P.A.
                                                200 South Orange Avenue, Suite 1000
                                                Orlando, FL 32801
                                                Telephone: (407) 244-8226
Case 9:19-cv-81512-DLB Document 34 Entered on FLSD Docket 03/16/2020 Page 3 of 3




                                    John D. Ryan
                                    Admitted Pro Hac Vice
                                    jryan@spencerfane.com
                                    Spencer Fane, LLP
                                    1650 N. Kingshighway St., Suite 204
                                    Cape Girardeau, MI 63701
                                    Telephone: (573) 334-5449

                                    Counsel for Defendants

 121487387.1
